ETAILED ACTION 
Response to Arguments
Applicant's arguments filed 24 May 2022 have been fully considered but they are not persuasive.
 Claim Interpretation:
The claims have been amended to provide sufficient structure such that they are not interpreted under 35 USC § 112(f).  However, now the claim has been broadened to cover a first and second laser of any wavelength.  The specification only makes clear that an IR laser  acts as the first irradiation unit and a UV laser acting as the second irradiation unit.  There are no other disclosed wavelengths of light irradiated from a laser that are disclosed to allow for the claimed functional limitations.  MPEP 2163.05 (I)B recites:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) 
 	In the instant case, the specification only discusses the use of an IR laser and a UV laser as the first and second irradiation units ([0075] and [0079]-[0080] respectively), therefore, the claims lack sufficient written description for showing that the applicant had possession of any wavelength laser as the first and second irradiation units.  For instance, it does not appear that two separate visible light lasers would perform the claimed limitations, therefore the applicant has does not have possession of the full scope of the claim. Accordingly, the claims have been broadened and are rejected as discussed below under 35 USC § 112(a).  Moreover, it is noted that paragraph [0076] teaches that it is possible to use different laser types in particular a laser type configured to generate ultra-short optical components, however, this does not suggest using any other wavelength outside of the IR range, rather they pulse structure of the laser.
	Claim 4 lacks written description because if an optical element forms the second beam of electromagnetic irradiation, then the first and second beams are not generated simultaneously as required by claim 1.  The instant specification teaches at paragraph [0081] teaches the optical element 16 focuses the deflected first beam 17 into a focused second beam 18 directed towards the residual particle core.  Since the first beam is first directed towards the plume 2 (0080), the light beams cannot be irradiated simultaneously when using an optical element to generate the second beam as required by claim 4.  This issue may be resolved by amending claim 1 to require substantially simultaneously.	
	Claims 6-7 lack written description by virtue of their dependencies on claim 4.
	Claim 17 requires a single laser source as the second irradiation unit.  If the laser is a single source, then there is inherently a time lapse between the first and second radiation beams.  The disclosed lapse is 1 ns.  Therefore, claim 17 also lacks written description as required by 35 USC § 112(a).


Objections to the specification:
	The received amendments to the title and abstract have overcome the objections.  The objections to the specification are withdrawn.

Indefiniteness rejections under 35 USC 112 (b):
	The claims have been amended to overcome the indefiniteness rejections.  However, upon amendment, additional indefiniteness issues have arisen.  Specifically, claim 8 requires a time difference between the first and second beam.  Since claim 1 requires the first beam to be irradiated simultaneously with the second beam, claim 8 contradicts the requirements of claim 1.  That is, there can be no time difference if the first and second beams are irradiated simultaneously.  Claims 18-19 have the same issues as claim 8.

Passig:
The 1.130 declaration has shown that Passig is not eligible as prior art under 35 USC 102 (a)(1).  The rejection is withdrawn.

Bente:
The claims 1 and 15 have been amended to recite “a second irradiation unit comprising a laser irradiating simultaneously …a first beam…and….a second beam”.  Since Bente teaches the irradiation occurring by instantaneously switching, the laser beams are not irradiated simultaneously as claimed.


Zimmerman:
With regards to claim 1, the remarks take the position that Zimmerman teaches a short delay between pulses, thus fails to disclose simultaneous irradiation as claimed.  The applicant is reminded that claim 1 is written as an apparatus.  Zimmerman teaches “the delay between the laser pulses 23, 24 on the one hand and the laser pulse 25 on the other hand must be adjusted according to the speed of the particle”.  Since Zimmerman is able to adjust the time delay, Zimmerman is capable of irradiating the pulses simultaneously.  MPEP 2114 recites “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus"”.  Since the device of Zimmerman is capable of adjusting the time delay, the device of Zimmerman is capable of setting the time delay to 0 seconds, thus irradiating the first and second beam simultaneously.  The claim must be structurally differentiated from that of Zimmerman.
Since claim 15 is written as a method, the device of Zimmerman fails to disclose the step of simultaneous irradiation because Zimmerman teaches a time delay.  Therefore, the rejection to claim 15 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description for the full scope of “a first irradiation unit…configured to irradiate” and “a second irradiation unit… irradiating”. The specification only makes clear that an IR laser  acts as the first irradiation unit and a UV laser acting as the second irradiation unit.  There are no other disclosed wavelengths of light irradiated from a laser that are disclosed to allow for the claimed functional limitations.  MPEP 2163.05 (I)B recites:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) 
 	In the instant case, the specification only discusses the use of an IR laser and a UV laser as the first and second irradiation units ([0075] and [0079]-[0080] respectively), therefore, the claims lack sufficient written description for showing that the applicant had possession of any wavelength laser as the first and second irradiation units.  For instance, it does not appear that two separate visible light lasers would perform the claimed limitations, therefore the applicant has does not have possession of the full scope of the claim. Accordingly, the claims have been broadened and are rejected as discussed below under 35 USC § 112(a).  Moreover, it is noted that paragraph [0076] teaches that it is possible to use different layer types in particular a laser type configured to generate ultra-short optical components, however, this does not suggest using any other wavelength outside of the IR range, rather they mechanical structure of the laser.
Claim 15 is commensurate in scope and lacks written description as discussed above.
All dependent claims are non-enabled by virtue of their dependencies on a base claim failing to meet the written description requirement.
	Claim 4 lacks written description because if an optical element forms the second beam of electromagnetic irradiation, then the first and second beams are not generated simultaneously as required by claim 1.  The instant specification teaches at paragraph [0081] the optical element 16 focuses the deflected first beam 17 into a focused second beam 18 directed towards the residual particle core.  Since the first beam is first directed towards the plume 2 (0080), the light beams cannot be irradiated simultaneously when using an optical element to generate the second beam as required by claim 4.  
	Claims 6-7 lack written description by virtue of their dependencies on claim 4.
	Claim 17 requires a single laser source as the second irradiation unit.  If the laser is a single source, then there is inherently a time lapse between the first and second radiation beams.  The disclosed lapse is 1 ns.  Therefore, claim 17 also lacks written description as required by 35 USC § 112(a).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 4-9 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 lacks enabling disclosure for the full scope of “a first irradiation unit…configured to irradiate” and “a second irradiation unit… irradiating” because, the specification, while being enabling for a first IR laser emitting IR radiation and a second UV laser emitting UV radiation, claim 1 does not reasonably provide enablement for any wavelength of light to perform the claimed functions of each of the first and second irradiation units.  Specifically, the instant specification fails to teach any other wavelength ranges outside of IR and UV, thus the breath of the claims is not covered by the instant disclosure because not any wavelength of laser light may result in the claimed detachment and ionization respectively.  Moreover, the nature of the invention is the ability to detach particles using IR light and ionize particles using UV light.  Since no other examples outside of the IR and UV ranges are given, one of ordinary skill in the art could not predictably use any wavelength and necessarily result in the claimed detachment and ionization as claimed.  The state of the prior art include Passig (relied upon in the last office action) which teaches laser desorption in the IR range and ionization in the UV range (see figure 1).  That is, one of ordinary skill in the art understood that IR laser light allows for desorption (i.e. detachment) and UV allows for ionization.  The specification does not provide any direction as to how one of ordinary skill in the art could use any other wavelength of laser light to desorb and ionize the particles as claimed.  Therefore, claim 1 is only enabling for a first irradiation unit irradiating IR light and a second irradiation unit irradiating UV light.
Claim 15 is commensurate in scope and non-enabled as discussed above.
All dependent claims are non-enabled by virtue of their dependencies on a non-enabled base claim.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is vague and indefinite for requiring a time difference between the first and second beam.  Since claim 1 requires the first beam to be irradiated simultaneously with the second beam, claim 8 contradicts the requirements of claim 1.  That is, there can be no time difference if the first and second beams are irradiated simultaneously.  
Claims 18-19 have the same issues as claim 8.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8-9, 16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmermann (EP1193497A2)(copy of publication and machine translation submitted herewith)
Regarding claim 1, Zimmermann teaches a device for mass spectroscopic analysis of particles (figure 3), the device comprising: 
a first irradiation unit comprising a laser (23) the first irradiation unit configured to irradiate a particle with electromagnetic radiation to cause components of the particle to detach, in particular to desorb, ablate and/or evaporate, from the particle, the detached components of the particle being located in proximity of a residual core of the particle (23 in IR range see last full paragraph on page 6.  23 is for desorption see page 4, lines 12-14), 
a second irradiation unit comprising a laser irradiating simultaneously (laser beams 24-25.  Note while 25 is delays as short as a few 100 ns thus substantially simultaneously see page 5, lines 7-9, the delay is adjustable, thus the second irradiation unit could be irradiating simultaneously be adjusting the time delay to 0 seconds.  See MPEP 2114) 
- at least a part of the detached components, and optionally the residual core of the particle, with a first beam of electromagnetic radiation to cause an ionization of at least a part of the detached components, the first beam of electromagnetic radiation exhibiting a first intensity (post ionization pulse 24, page 4, lines 14-15), and 
- at least a part of the residual core of the particle with a second beam of electromagnetic radiation (pulse 25) to cause an ionization of at least a part of the components of the residual core of the particle, the second beam of electromagnetic radiation exhibiting a second intensity, which is larger than the first intensity (page 5, lines 2-5, 25 generates ions, 25 is described as an intense pulsed laser beam verse 24 described as a pulsed laser beam (see list of reference numbers in last full paragraph on page 6)), and 
a mass spectrometer comprising an ion source region configured to accommodate positive ions (+), and optionally negative ions (-), of the detached Page 2 of 9 112968047.2 0046700-00106Appl. No. 17/053,506 Amdt. dated January 6, 2022 Reply to Office Action of November 1, 2021 components and/or of the components of the residual core, a first detection channel configured to detect the positive ions (+), and optionally a second detection channel configured to detect the negative ions (-) (as seen in figure 3 and discussed on page 4 direct negative ions in aperture in TOF MS 26 and positive ions in the aperture in TOFMS 27).  
Regarding claim 5, Zimmerman  teach wherein the first beam of electromagnetic radiation is a substantially parallel beam (figure 3, shows 24 as a linear pulse thus substantially parallel with respect to an imaginary line next to it).
Regarding claim 8,Zimmerman teach  wherein the second irradiation unit is configured such that a time difference between the irradiation of the detached components, and optionally the residual core of the particle, with the first beam and the irradiation of the residual core of the particle with the second beam is less than 20 ns (via adjustment of delay as discussed above, Zimmerman is capable of a 20 ns delay using two separate sources).
Regarding claim 9, Zimmerman teach wherein the first beam of electromagnetic radiation is configured to cause a resonant ionization (REMPI) of at least a part of the detached components (fig. 3, 24 for REMPI ionization see page 4, first line)
Regarding claim 16, Zimmerman teach wherein the detachment of the components of the particle comprises desorption (see page 6 second full paragraph from top).
Claims 18-19 are anticipated by Zimmerman for the same reasons as discussed above in claim 8.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-7, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann in view of Kirihara et al. (US pgPub 2007/0272849) or alternatively in view of Tan et al. (US pgPub 2005/0035285) or alternatively in view of Allison (US pgPub 2013/0118523) or alternatively in view of Koenig et a. (US pgPub 2011/0121173).
Regarding claim 4, Zimmermann teaches wherein the second irradiation unit comprises an irradiation source (inherent), in particular a single laser source, configured to generate the first beam of electromagnetic radiation (24), and to generate the second beam of electromagnetic radiation (25).
Zimmermann does not disclose how the second beam of radiation is generated except to suggest it is focused (see page 5, lines 4-5).  Zimmermann fails to disclose an optical element configured to generate the second beam of electromagnetic radiation.
However, Kirihara et al. teaches an optical element configured to generate a focused beam of irradiation ([0026]).
Kirihara et al. modifies Zimmermann by suggesting a mirror arrangement to focus the beam of irradiation to an irradiation point.
Since both inventions are directed towards focusing a laser beam, it would have been obvious to one of ordinary skill in the art to have the mirror arrangement of Kirihara in the device of Zimmermann because it would facilitate a focus region of laser flux at the irradiation point, thus facilitate the undisclosed method of generating the focused light beam 25 of Zimmermann.
Alternatively, Tan et al. teach a mirror arrangement to focus the beam of irradiation to an irradiation point (mirror 34 shown for converging as seen in figure 3).
Tan et al. modifies Zimmermann by suggesting a mirror arrangement to focus the beam of irradiation to an irradiation point.
Since both inventions are directed towards focusing a laser beam, it would have been obvious to one of ordinary skill in the art to have the mirror arrangement of Tan in the device of Zimmermann because it would increase the number of laser passes through the aerosol and thus increase ionization and utilization of the laser energy.
Alternatively, Allison teaches a mirror arrangement to focus the beam of irradiation to an irradiation point ([0039]).
Allison modifies Zimmermann by suggesting a mirror arrangement to focus the beam of irradiation to an irradiation point.
Since both inventions are directed towards focusing a laser beam, it would have been obvious to one of ordinary skill in the art to have the mirror arrangement of Allison in the device of Zimmermann because it would allow the light to be reflected to have predetermined energy density (i.e. intensity) ([0025]), therefore suitable for generating the second focused light of Zimmermann.
Alternatively, Konig teaches a mirror arrangement to focus the beam of irradiation to an irradiation point ([0172]).
Konig modifies Zimmermann by suggesting a mirror arrangement to focus the beam of irradiation to an irradiation point.
Since both inventions are directed towards focusing a laser beam, it would have been obvious to one of ordinary skill in the art to have the mirror arrangement of Konig  in the device of Zimmermann because it would allow the light to be reflected to have  a controlled focus ([0172]), therefore suitable for generating the second focused light of Zimmermann.
Regarding claim 6, Zimmermann in view of Kirihara teach wherein the optical element is a focusing optical element configured to generate the second beam of electromagnetic radiation by focusing at least a part of the first beam ([0025] of Kirihara).
Regarding claim 6, Zimmermann in view of Tan teach wherein the optical element is a focusing optical element configured to generate the second beam of electromagnetic radiation by focusing at least a part of the first beam (Tan et al., mirror 34 in figure 3 shown converging radiation by focusing part of the first beam incident thereon).
Regarding claim 7, Zimmermann in view of Kirihara teach wherein the second irradiation unit is arranged such that the first beam of electromagnetic radiation impinges at a first side of the detached components and/or the residual core of the particle (Zimmermann, beam 24 as seen in figure 3), and the optical element comprises a focusing mirror located at a second side of the detached components and/or the residual core of the particle, wherein the second side is opposite to the first side (as seen in Kirihara, mirrors located on both sides of the irradiation point).
Regarding claim 7, Zimmermann in view of Tan teach wherein the second irradiation unit is arranged such that the first beam of electromagnetic radiation impinges at a first side of the detached components and/or the residual core of the particle (Zimmermann, beam 24 as seen in figure 3), and the optical element comprises a focusing mirror located at a second side of the detached components and/or the residual core of the particle, wherein the second side is opposite to the first side (as seen in figure 3 of Tan mirror and laser light on opposite sides of the particle).
Regarding claim 15, Zimmerman teaches most of the method steps of claim 15 as discussed above in claim 1.  However, Zimmerman does not disclose the step of simultaneous irradiation of the claimed first and second beam.  
However, Tan teaches reflective mirrors 34 to increase the number of passes through the aerosol.
Tan modifies Zimmerman by providing structure that would result in the first beam still reflecting after a few hundred ns such that the second beam would irradiate simultaneously with the first beam.
Since both inventions are directed towards focusing a laser beam, it would have been obvious to one of ordinary skill in the art to have the mirror arrangement of Tan in the device of Zimmermann because it would increase the number of laser passes through the aerosol and thus increase ionization and utilization of the laser energy of each of the first and second beams.
Alternatively, Kirihara teaches a method of generating the second beam by reflection and focus ([0026]).
Kirihara et al. modifies Zimmermann by suggesting a mirror arrangement to focus the beam of irradiation to an irradiation point.
Since both inventions are directed towards focusing a laser beam, it would have been obvious to one of ordinary skill in the art to have the mirror arrangement of Kirihara in the device of Zimmermann because it would facilitate a focus region of laser flux at the irradiation point, thus facilitate the undisclosed method of generating the focused light beam 25 of Zimmermann.
Regarding claim 17, Zimmerman in view of the secondary references teach a single laser source as discussed above (for instance Kirihara, Tan and Allison use a reflector to generate second ion beam).
Regarding claim 20, Zimmerman teach wherein the detachment of the components of the particle comprises desorption (see page 6 second full paragraph from top).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881